DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
 

Claim Status
	Claims 1-2, 4-6, 8, 10-11, 19-24, 26, and 28-31 are pending and examined in the following Office action. 

Claim Objections and Rejections that are Withdrawn
	The indefiniteness is withdrawn in light of Applicant’s amendment to the claims. 
	The rejections under 35 USC § 112(a) are withdrawn in light of Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar" in claims 28-31 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
At the outset, it is noted that what is similar to one individual is not similar to another individual. Thus, the metes and bounds of the claimed invention cannot be determined as claimed. For example, is 65% identity sufficient? 85%? 99%? 
Furthermore, the claim is indefinite because it is unclear upon what basis similarity is determined. Does the polypeptide require an identical function? Does the polypeptide require a similar function? Is similarity based purely on structure alone, function alone, or a combination of both similar structures and similar functions? Given the above, the metes and bounds cannot be determined as claimed. 


The Examiner notes that SEQ ID NOs: 12 and 14 are proteins and are not nucleotide sequences. Thus, it is unclear what scope is intended by the claim. Is the claim directed to a different nucleotide sequence where SEQ ID NOs: 12 and 14 are typographical errors or is the claim directed to a nucleotide sequence as set forth in SEQ ID NO: 13 or a nucleotide sequence that encodes SEQ ID NO: 14? 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Marcel et al (US 20150176045) in view of Shoseyov et al (US 5670623); Shani et al (US 6331416); Zeleny et al (Phytochemistry, 2006, 67(7): 641-648); Chen et al (Medicinal Research Reviews, 2005, 25(3): 343-360); and Dickey et al (US 20080060092).
The claims are directed to a method of producing a human polypeptide of interest, the method comprising expressing in a plant cell a fucosidase and xylosidase each of which are translationally fused to a signal peptide for localization in a subcellular compartment of a plant or plant cell, a nucleic acid sequence encoding the human polypeptide of interest translationally fused to a signal peptide for localization into a subcellular compartment, wherein the fucosidase, in vitro glycosylation. 
The claims are also drawn to a step of co-transforming the glycosidase and nucleic acid sequence encoding an antibody to produce a non-fucosylated and non-xylosylated antibody.
	The claims are also directed to the method further comprising an affinity moiety translationally fused to a cellulose binding domain fused to an affinity moiety for binding of the antibody. 
Marcel teaches a method of reducing the glycosylation of proteins by expressing an antibody (claim 4) comprising a glycosylation site and expressing one or more glycosidases, and isolating the protein with reduced glycosylation from the cell (claim 1). 
Marcel teaches expression in a plant cell (claim 3) and targeting the glycosidase to a subcellular location (claim 5). 
Marcel contemplates several glycosidases to hydrolyze glycosidic bonds in complex sugars, including: EndoA, EndoF1, EndoF2, EndoF3, EndoD, EndoH, EndoM, EndoS), α-N-Acetylgalactosaminidase, α1-2 Fucosidase, α1-2,3 Mannosidase, α1-3, 6 Galactosidase, α2-3 Neuraminidase, β-N-Acetylhexosaminidasef, β-N-Acetylglucosaminidase, β1-3 Galactosidase, β1-4 Galactosidase, O-Glycosidase, Neuraminidase, PNGase F, PNGase A, Fetuin, O-Glycosidase, Neuromimidase, β1-4 Galactosidase, and/or β-N-Acetylglucosaminidase. See paragraph 0044.  
Nicotiana benthamiana plants to remove N-linked glycans to produce an afucosylated antibody product by co-expressing IgG-HDEL with EndoH-SEKDEL (paragraph 0059). 
	The instant specification states that signal peptides translationally fused at the C-terminus of the polypeptide of interest or glycosidase (page 8, paragraph 058). Thus, Marcel teaches a signal peptide for localization into the same subcellular compartment of a plant cell because both HDEL and SEKDEL are known C-terminal peptides for endoplasmic reticulum (ER) localization. 
	Marcel does not teach introducing a cellulose binding domain fused to an affinity moiety that binds to a human polypeptide of interest. Marcel does not specifically teach introducing a fucosidase to cleave α(1,3)-fucose or a xylosidase. 
	Shoseyov teaches a method of purifying a cellulose binding domain fusion product comprising a recombinant CBD and protein A (claims 1 and 5). Shoseyov teaches a method of purifying a protein of interest comprising the CBD-protein A fusion to bind an IgG antibody (claims 16 and 17). 
	Shani teaches a method of producing a protein of interest in a plant by providing a plant expressing a fusion protein including a protein of interest and a cellulose binding peptide fused thereto such that the fusion protein is sequestered to the cell wall, homogenizing the plant to binding said fusion with the homogenized cellulosic matter, and isolating the fusion protein from the cellulosic matter (claim 1). 
	Zeleny teaches the molecular cloning and isolation of an α(1,3/4)-fucosidase from Arabidopsis. See abstract. 
Arabidopsis (page 352). Chen also teaches the usage of ß(1,2)-xylosidase to release immunogenic xylose residues on plant glycoproteins (page 353). 
Dickey teaches method for altering the N-glycosylation pattern of proteins in higher plants by inhibiting expression of FucT and ß(1,2)-xylosyltransferase (XylT) in a plant (abstract). 
Dickey also teaches that the plant transformed may be tobacco (paragraph 0007). 
Dickey teaches that polypeptides that may be expressed include growth factors (see paragraph 0066, “cytokine”); anti-IL antibodies (see paragraph 0251; “daclizumab” and “basiliximab”); bevacizumab (see paragraph 0251); and adalimumab (see paragraph 0251). 
Dickey teaches a method of making single gene constructs, where some of the vectors encode more than one subunit of the multimeric protein. Dickey teaches that by having vectors comprise more than one subunit fewer clones need be crossed to produce the multimeric protein. Thus, Dickey teaches a method of crossing two expression constructs to obtain multiple proteins in a single cell. 
	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the human antibody purification procedure of Marcel with the combined teachings of Shoseyov, Shani, Chen, and Dickey. One of ordinary skill in the art would have been motivated to make such a modification because Shoseyov teaches that typical affinity purification matrices use Protein A-Sepharaose – a highly expensive product. Conversely, using cellulose as substrate has the advantage in that the resulting matrix is natural (having “no dirty chemical reactions”), non-toxic, and relatively cheaper that can be used safely in food and pharmaceutical industries (Background of the Invention, sections 2.1 and 2.2). Furthermore, Shoseyov teaches that the binding of cellulose to CBD can occur over a wide range 
	It would have been obvious and within the scope of one of ordinary skill in the art to modify the teachings of Marcel, who teaches that at least one glycosidase should be used in a plant-based antibody production system, to include the fucosidase of Zeleny and the xylosidase of Chen. One of ordinary skill in the art would have been motivated to include both a fucosidase and xylosidase because Dickey teaches that α(1,3)-fucose and ß(1,2)-xylose are partly responsible for the immunogenicity of plant glycoproteins in mammals and their removal of these allergenic sugar residues from mammalian glycoproteins recombinantly produced in plants would overcome concerns about the use of these proteins as pharmaceuticals for treatment of humans. See paragraph 0004. 
	Given the extensive knowledge afforded to the ordinary artisan with regard to plant transformation taught by the combination of Marcel, Shani, Chen, and Dickey; the extensive knowledge with regard to protein purification taught by the combination of Marcel, Shoseyov, and Shani; and the knowledge with regard to the production of plant produced glycoproteins having modified N-glycosylation profiles as taught by Marcel, Chen, and Dickey, the ordinary 

Response to Arguments: 	Applicant argues that the prior art, specifically Marcel, teaches away from solely expressing a xylosidase and a fucosidase as set forth in the claim because the desired product in Marcel is a single glycoform peptide. See page 7 of the remarks.
	This argument is not found persuasive because Marcel specifically contemplates using fucosidase and xylosidase. Furthermore, even assuming that Marcel only desires a specific glycoform, which is clearly not the case in view of the number of glycosidases Marcel suggests are within the scope of their invention, the fact that Marcel desires a single glycoform does not teach away from the invention as claimed. MPEP 2145 is instructive. A teaching away must criticize, discredit, or otherwise discourage the solution claimed. In the instant case, the fact that Marcel wishes to have a particular type of glycosylation on their polypeptide of interest is nothing more than an alternative approach to glycoengineering, especially in view of the teachings of Dickey. 

	Applicant argues that a prima facie case of obviousness is not established because Marcel was improperly considered and was not considered as a whole. Applicant cites paragraph 0017 of Marcel for its statement that “glycans attached to the protein of interest are cleaved off, leaving a deglycosylated substrate for in vitro glycosylation.” See page 8 of the remarks. 
	This argument is not found persuasive because it is clear that the entirety of Marcel is not solely directed a protein devoid of glycosylation. Paragraph 0014 of Marcel and claim 32 

	Applicant argues that Marcel wishes to continue with in vitro glycosylation to engineer an afucosylated and sialylated single glycoform antibody product, citing paragraph 0066 of Marcel. See page 8 of the remarks. 
	This argument is not found persuasive. It is unclear how one preferred embodiment rises to the level of non-obviousness asserted by Applicant. At the outset, the fact that Marcel wishes to further engineer their glycoprotein is not excluded by the amended claims. In fact, the instant claims merely require that the protein is suitable for use in humans; the claims do not state that in vitro modification is prohibited. Thus, even assuming that Applicant’s reading took into account Marcel’s teachings as a whole, Applicant’s argument would remain unpersuasive. However, the fact remains that Marcel contemplates a wide variety of glycosidases beyond the teachings set forth in Example 1. Thus, the claims remain prima facie obvious in view of the combination of references cited above. 
	Finally, the Examiner notes glycoengineering of plant produced proteins seeks to remove fucose and xylose. Dickey demonstrates that proteins lacking these immunogenic glycan residues are desirable. Thus, the ordinary artisan would have found that the presence of non-fucosylated in vitro glycosylation. 

	Applicant argues that recognition of an unsolved problem does not render the solution obvious. Applicant relies upon In re Cardiac Pacemakers because the Federal Circuit held that “recognition of a need does not render obvious the achievement that meets that need.” See page 9 of the remarks.
	This argument is not found persuasive because Marcel recognized the need for using glycosidases in vivo and expressly teaches generating constructs comprising at least one or more glycosidases, including a fucosidase. Thus, Applicant’s reliance on In re Cardiac Pacemakers is misplaced. 
The ordinary artisan is a person who is deemed to have ordinary creativity and is not an automaton. The ordinary artisan will be able to fit teachings of multiple patents together like pieces of a puzzle. In the instant case, Dickey makes clear that α1,3-fucose and ß1,2-xylose residues are undesirable for the purposes of human therapeutic proteins produced in plants. Thus, using known glycosidases, such as α1,3/4-fucosidase and ß1,2-xylosidases would have been prima facie obvious in view of the combination of at least Dickey and Marcel. Chen provides additional evidence of the desirability of removing α1,3-fucose and ß1,2-xylose. 

Applicant argues that the Examiner has engaged in improper hindsight reasoning to arrive at the obviousness of the instantly claimed invention. See page 9 of the remarks. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Marcel clearly contemplates using glycosidases for the purposes of modifying the glycosylation status of a glycoprotein. 

Applicant argues that Marcel already solves this problem by providing a deglycosylated protein. Applicant argues that one of ordinary skill in the art would find the solution proposed by Marcel to be advantageous since it results in an afucosylated and sialylated single glycoform product. Applicant concludes that there is no motivation to use fucosidase and xylosidase as in the instantly claimed invention. See page 10 of the remarks. 
This argument is not found persuasive. As addressed above, Marcel does not limit the scope of their invention to only an afucosylated and sialylated single glycoform product. Thus, Applicant’s argument regarding motivation is moot. 

Applicant argues that Chen and Zeleny teach using fucosidase and xylosidase for in vitro deglycosylation of purified peptides. Applicant argues that the in vitro deglycosylation of Chen and Zeleny requires purification of the extracted proteins and is considered to be laborious and costly. Marcel actually teaches away from considered references such as Chen and Zeleny in further modifying the method taught in Marcel. See page 10 of the remarks.


Applicant asserts that one of ordinary skill in the art would not have been motivated to produce a human polypeptide of interest using the presently claimed method with all of its required steps reading the combined teachings of Marcel, Chen, Zeleny, and Dickey. See page 10 of the remarks.
This is not persuasive because Marcel, Chen, and Dickey are directed to producing a human polypeptide of interest. 

This argument is not persuasive because the ordinary artisan, especially in view of Marcel, would have expected glycosidases to perform their known function in vivo. Thus, reduced fucosyl and xylosyl residues are not unexpected. 

Applicant repeats an argument made in the 1.132 declaration regarding vigor of the plant. See page 10 of the remarks. 
This argument was addressed on page 11 of the Non-Final rejection mailed 10/02/2020. Briefly, the Examiner noted that transgenic plants expressing xylosidases, arabinosidase, esterases, among others showed no visible phenotype. 
It is also noted that Chen reports viable plants despite the complete deficiency of XylT and FucT.

Applicant argues that adalimumab was active and at certain concentrations better than the commercial Humira antibody, citing Example 5 and Figures 10 and 16. See page 11. 
The claims are not limited to Humira antibodies alone. Thus, Applicant’s alleged unexpected result is not commensurate in scope with the claimed invention and is arguing limitations not found within the claims.
The Examiner also notes that Example 5 states “plant derived adalimumab shows in-vitro activity similar to commercial therapeutics.” See page 60, paragraph 0342. Figure 10 and its description do not make clear which is the plant produced polypeptide and the existing 

Claims 10, 19, 20, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Marcel et al (US 20150176045) in view of Shoseyov et al (US 5670623); Shani et al (US 6331416); Zeleny et al (Phytochemistry, 2006, 67(7): 641-648); Chen et al (Medicinal Research Reviews, 2005, 25(3): 343-360); and Dickey et al (US 20080060092) as applied to claims 1-2, 4-6, 8, 11, 21, and 22 above, and further in view of Garabagi et al (US 20140090108). 
The teachings of Marcel in view of Shoseyov, Shani, Zeleny, Chen, and Dickey have been discussed above. 
As noted above, Dickey teaches that polypeptides that may be expressed include growth factors (see paragraph 0066, “cytokine”); anti-IL antibodies (see paragraph 0251; “daclizumab” and “basiliximab”); bevacizumab (see paragraph 0251); and adalimumab (see paragraph 0251). 
Marcel in view of Shoseyov, Shani, Zeleny, Chen, and Dickey do not teach an apoplast signal peptide. 
Garabagi teaches plant based expression of bevacizumab (claim 7). 
Garabagi teaches apoplast secretion by a signal sequence from the basic chitinase gene of Arabidopsis operably linked to the heavy and light chains of the antibody (paragraph 0096). Garabagi teaches that targeting the protein to the apoplast and in combination with P19 led to recombinant protein yields reaching 460 mg/kg FW (paragraph 0114). 
.


Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Marcel et al (US 20150176045) in view of Shoseyov et al (US 5670623); Shani et al (US 6331416); Zeleny et al (Phytochemistry, 2006, 67(7): 641-648); Chen et al (Medicinal Research Reviews, 2005, 25(3): 343-360); and Dickey et al (US 20080060092) as applied to claims 1-2, 4-6, 8, 11, 21, and 22 above, and further in view of Sano et al (US 5637490). 
The claims are directed to the method and transgenic plant comprising SEQ ID NO: 14.
The teachings of Marcel in view of Shoseyov, Shani, Zeleny, Chen, and Dickey have been discussed above. 
The combination of references do not teach SEQ ID NO: 14.  
Sano teaches their SEQ ID NO: 1 which has 100% identity to the instant SEQ ID NO: 14. See alignment below. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the invention of Marcel with a nucleic acid sequence encoding the instant SEQ ID NO: 14 as set forth in Sano. One of ordinary skill in the .

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Marcel et al (US 20150176045) in view of Shoseyov et al (US 5670623); Shani et al (US 6331416); Zeleny et al (Phytochemistry, 2006, 67(7): 641-648); Chen et al (Medicinal Research Reviews, 2005, 25(3): 343-360); and Dickey et al (US 20080060092) as applied to claims 1-2, 4-6, 8, 11, 21, and 22 above, and further in view of De Graaff et al (US 6300112).
	The claims are directed to the method or transgenic plant comprising SEQ ID NO: 12.
The teachings of Marcel in view of Shoseyov, Shani, Zeleny, Chen, and Dickey have been discussed above. 
The combination of references do not teach SEQ ID NO: 12.  
	De Graaff teaches their SEQ ID NO: 3 which has 100% identity to the instant SEQ ID NO: 12. See alignment below. 
	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the invention of Marcel with a nucleic acid sequence encoding the instant SEQ ID NO: 12 as set forth in De Graaff. One of ordinary skill in the art would have been motivated to do such modification because Marcel teaches that glycosidases can be used to eliminate unwanted glycosylation and because Chen, Zeleny, and 

Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	
Sequence Alignments
Alignment of SEQ ID NO: 14

Sequence 1 from patent US 5637490
Sequence ID: AAB74098.1Length: 563Number of Matches: 1
Range 1: 46 to 563GenPeptGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Identities
1070 bits(2767)
518/518(100%)

Query  1    GTPCAAPVKPASQMAVESCDSPERIIEKAANIVPTSGQLAWQQREVTAFTHFGMNTFTGR  60
            GTPCAAPVKPASQMAVESCDSPERIIEKAANIVPTSGQLAWQQREVTAFTHFGMNTFTGR
Sbjct  46   GTPCAAPVKPASQMAVESCDSPERIIEKAANIVPTSGQLAWQQREVTAFTHFGMNTFTGR  105

Query  61   EWGSGTEDEKLFAPKSIDVDQWMRAYKAAGAEQVMLTAKHHDGFVLYPSRYTDHSVELSP  120
            EWGSGTEDEKLFAPKSIDVDQWMRAYKAAGAEQVMLTAKHHDGFVLYPSRYTDHSVELSP
Sbjct  106  EWGSGTEDEKLFAPKSIDVDQWMRAYKAAGAEQVMLTAKHHDGFVLYPSRYTDHSVELSP  165

Query  121  GSPDVVGAYVKAARKAGLKVGLYLSPSDGAELPHAWHAQWVESIRKKQAEGKPLSLPEQM  180
            GSPDVVGAYVKAARKAGLKVGLYLSPSDGAELPHAWHAQWVESIRKKQAEGKPLSLPEQM
Sbjct  166  GSPDVVGAYVKAARKAGLKVGLYLSPSDGAELPHAWHAQWVESIRKKQAEGKPLSLPEQM  225

Query  181  ALEDGDRAPAGEGRFGNGSAVTERTIPTLVPGDDRAAAVKRHKLPTFTVMADDYDAYYLN  240
            ALEDGDRAPAGEGRFGNGSAVTERTIPTLVPGDDRAAAVKRHKLPTFTVMADDYDAYYLN
Sbjct  226  ALEDGDRAPAGEGRFGNGSAVTERTIPTLVPGDDRAAAVKRHKLPTFTVMADDYDAYYLN  285

Query  241  QLYEIFTQYGPIEELWLDGANPWSGSGITQKYNVKQWFDMVKALSPNTVVFQGPQGVRWV  300
            QLYEIFTQYGPIEELWLDGANPWSGSGITQKYNVKQWFDMVKALSPNTVVFQGPQGVRWV
Sbjct  286  QLYEIFTQYGPIEELWLDGANPWSGSGITQKYNVKQWFDMVKALSPNTVVFQGPQGVRWV  345

Query  301  GNEGGTARETEWSVTPHATDPWTGLGSLPNDSTDADIGSRARILDPTTKYLQWYPAEADV  360
            GNEGGTARETEWSVTPHATDPWTGLGSLPNDSTDADIGSRARILDPTTKYLQWYPAEADV
Sbjct  346  GNEGGTARETEWSVTPHATDPWTGLGSLPNDSTDADIGSRARILDPTTKYLQWYPAEADV  405

Query  361  SIRPGWFYHPEQQPKTAPQLMNLYEKSVGRNAALLLNVPPGRDGRIADADVASLTAFGKA  420
            SIRPGWFYHPEQQPKTAPQLMNLYEKSVGRNAALLLNVPPGRDGRIADADVASLTAFGKA


Query  421  VRSTYGTDVRRTQAPGPYTFDRVAVREDIRHGQRVEKFAVEARIDGSWQRIAEGTTIGNR  480
            VRSTYGTDVRRTQAPGPYTFDRVAVREDIRHGQRVEKFAVEARIDGSWQRIAEGTTIGNR
Sbjct  466  VRSTYGTDVRRTQAPGPYTFDRVAVREDIRHGQRVEKFAVEARIDGSWQRIAEGTTIGNR  525

Query  481  RILSLASPVTATAVRVKVLESRATPHLGATTLHLSSTG  518
            RILSLASPVTATAVRVKVLESRATPHLGATTLHLSSTG
Sbjct  526  RILSLASPVTATAVRVKVLESRATPHLGATTLHLSSTG  563


Alignment of SEQ ID NO: 12

Sequence 3 from patent US 6300112
Sequence ID: AAQ80268.1Length: 804Number of Matches: 1
See 4 more title(s) See all Identical Proteins(IPG)
Related Information
Identical Proteins-Identical proteins to AAQ80268.1
Range 1: 27 to 804GenPeptGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score

Identities


1606 bits(4159)

778/778(100%)



Query  1    QANTSYVDYNIEANPDLYPLCIETIPLSFPDCQNGPLRSHLICDETATPYDRAASLISLF  60
            QANTSYVDYNIEANPDLYPLCIETIPLSFPDCQNGPLRSHLICDETATPYDRAASLISLF
Sbjct  27   QANTSYVDYNIEANPDLYPLCIETIPLSFPDCQNGPLRSHLICDETATPYDRAASLISLF  86

Query  61   TLDELIANTGNTGLGVSRLGLPAYQVWSEALHGLDRANFSDSGAYNWATSFPQPILTTAA  120
            TLDELIANTGNTGLGVSRLGLPAYQVWSEALHGLDRANFSDSGAYNWATSFPQPILTTAA
Sbjct  87   TLDELIANTGNTGLGVSRLGLPAYQVWSEALHGLDRANFSDSGAYNWATSFPQPILTTAA  146

Query  121  LNRTLIHQIASIISTQGRAFNNAGRYGLDVYAPNINTFRHPVWGRGQETPGEDVSLAAVY  180
            LNRTLIHQIASIISTQGRAFNNAGRYGLDVYAPNINTFRHPVWGRGQETPGEDVSLAAVY
Sbjct  147  LNRTLIHQIASIISTQGRAFNNAGRYGLDVYAPNINTFRHPVWGRGQETPGEDVSLAAVY  206

Query  181  AYEYITGIQGPDPESNLKLAATAKHYAGYDIENWHNHSRLGNDMNITQQDLSEYYTPQFH  240
            AYEYITGIQGPDPESNLKLAATAKHYAGYDIENWHNHSRLGNDMNITQQDLSEYYTPQFH


Query  241  VAARDAKVQSVMCAYNAVNGVPACADSYFLQTLLRDTFGFVDHGYVSSDCDAAYNIYNPH  300
            VAARDAKVQSVMCAYNAVNGVPACADSYFLQTLLRDTFGFVDHGYVSSDCDAAYNIYNPH
Sbjct  267  VAARDAKVQSVMCAYNAVNGVPACADSYFLQTLLRDTFGFVDHGYVSSDCDAAYNIYNPH  326

Query  301  GYASSQAAAAAEAILAGTDIDCGTTYQWHLNESIAAGDLSRDDIEQGVIRLYTTLVQAGY  360
            GYASSQAAAAAEAILAGTDIDCGTTYQWHLNESIAAGDLSRDDIEQGVIRLYTTLVQAGY
Sbjct  327  GYASSQAAAAAEAILAGTDIDCGTTYQWHLNESIAAGDLSRDDIEQGVIRLYTTLVQAGY  386

Query  361  FDSNTTKANNPYRDLSWSDVLETDAWNISYQAATQGIVLLKNSNNVLPLTEKAYPPSNTT  420
            FDSNTTKANNPYRDLSWSDVLETDAWNISYQAATQGIVLLKNSNNVLPLTEKAYPPSNTT
Sbjct  387  FDSNTTKANNPYRDLSWSDVLETDAWNISYQAATQGIVLLKNSNNVLPLTEKAYPPSNTT  446

Query  421  VALIGPWANATTQLLGNYYGNAPYMISPRAAFEEAGYKVNFAEGTGISSTSTSGFAAALS  480
            VALIGPWANATTQLLGNYYGNAPYMISPRAAFEEAGYKVNFAEGTGISSTSTSGFAAALS
Sbjct  447  VALIGPWANATTQLLGNYYGNAPYMISPRAAFEEAGYKVNFAEGTGISSTSTSGFAAALS  506

Query  481  AAQSADVIIYAGGIDNTLEAEALDRESIAWPGNQLDLIQKLASAAGKKPLIVLQMGGGQV  540
            AAQSADVIIYAGGIDNTLEAEALDRESIAWPGNQLDLIQKLASAAGKKPLIVLQMGGGQV
Sbjct  507  AAQSADVIIYAGGIDNTLEAEALDRESIAWPGNQLDLIQKLASAAGKKPLIVLQMGGGQV  566

Query  541  DSSSLKNNTNVSALLWGGYPGQSGGFALRDIITGKKNPAGRLVTTQYPASYAEEFPATDM  600
            DSSSLKNNTNVSALLWGGYPGQSGGFALRDIITGKKNPAGRLVTTQYPASYAEEFPATDM
Sbjct  567  DSSSLKNNTNVSALLWGGYPGQSGGFALRDIITGKKNPAGRLVTTQYPASYAEEFPATDM  626

Query  601  NLRPEGDNPGQTYKWYTGEAVYEFGHGLFYTTFAESSSNTTTKEVKLNIQDILSQTHEDL  660
            NLRPEGDNPGQTYKWYTGEAVYEFGHGLFYTTFAESSSNTTTKEVKLNIQDILSQTHEDL
Sbjct  627  NLRPEGDNPGQTYKWYTGEAVYEFGHGLFYTTFAESSSNTTTKEVKLNIQDILSQTHEDL  686

Query  661  ASITQLPVLNFTANIRNTGKLESDYTAMVFANTSDAGPAPYPKKWLVGWDRLGEVKVGET  720
            ASITQLPVLNFTANIRNTGKLESDYTAMVFANTSDAGPAPYPKKWLVGWDRLGEVKVGET
Sbjct  687  ASITQLPVLNFTANIRNTGKLESDYTAMVFANTSDAGPAPYPKKWLVGWDRLGEVKVGET  746

Query  721  RELRVPVEVGSFARVNEDGDWVVFPGTFELALNLERKVRVKVVLEGEEEVVLKWPGKE  778
            RELRVPVEVGSFARVNEDGDWVVFPGTFELALNLERKVRVKVVLEGEEEVVLKWPGKE
Sbjct  747  RELRVPVEVGSFARVNEDGDWVVFPGTFELALNLERKVRVKVVLEGEEEVVLKWPGKE  804